Citation Nr: 0628276	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-06 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for a respiratory 
disorder claimed as asthma/reactive airway disease.  

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a gynecological 
disorder manifested as abnormal vaginal bleeding. 


WITNESSES AT HEARING ON APPEAL

Appellant and T.D.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to April 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Roanoke, Virginia, which in part, denied entitlement to 
service connection for IBS, asthma/reactive airways disease, 
vertigo, hypertension, and a disability manifested by 
abnormal vaginal bleeding.

In December 2003, the RO removed the following issues from 
appellate status, entitlement to service connection for: 
migraine headaches, lumbosacral strain, residuals left foot 
injury, and chorioretinal lesion when it granted service 
connection for these disabilities.  Thus these matters have 
been rendered moot and are no longer for consideration.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

The veteran is noted to have withdrawn seven additional 
issues on appeal in a December 2003 written statement that 
specified that the veteran only intended to appeal the issues 
numbered 5, 6, 8, 9, 10, from the December 2003 supplemental 
statement of the case.  These numbered issues correspond with 
the issues that are listed on the front page as currently on 
appeal.  Thus the issues of entitlement to increased ratings 
for carpal tunnel of the right wrist, post true vocal cord 
medialization laryngoplasty, rheumatoid arthritis, and the 
issues of entitlement to service connection for a cervical 
spine disability, latex allergy, myopia and astigmatism and 
dry eye syndrome have been withdrawn from appellate status 
and are no longer on appeal.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in June 2006 at the VA Central 
Office.  A copy of the transcript is associated with the 
claims file.  At this hearing the veteran testified regarding 
her rheumatoid arthritis, which as noted above is no longer 
in appellate status.  This testimony clarified her intention 
to no longer pursue a claim for an increased rating for 
rheumatoid arthritis, but rather to file separate claims for 
entitlement to increased ratings for service-connected 
disabilities affecting her neck, knees, left shoulder and 
right thumb.  These new increased ratings claims are referred 
to the RO for further consideration.  


FINDING OF FACT

There is no disability manifested by vertigo currently shown.  


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 1154(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in May 2000.  Following the August 2001 rating on 
appeal, a duty to assist letter was sent in August 2005.  
This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims, of her and VA's respective 
duties, and she was asked to provide information in her 
possession relevant to the claims.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  She was advised that it was her responsibility to 
either send medical treatment records from her private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
her.  The veteran was also asked to advise VA if there were 
any other information or evidence she considered relevant to 
this claim, so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The November 2000 VA 
QTC examination is adequate in this instance and there is no 
need for another examination in this case, where the evidence 
fails to show the existence of her claimed vertigo disability 
on appeal.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  
However, since service connection is being denied for this 
issue, failure to provide such notice constitutes harmless 
error.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

II. Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2005).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service medical records reflect that in the veteran's May 
1979 entrance examination, the veteran denied any history of 
vertigo in her report of medical history.  The physical 
examination was normal.  In April 1982 the veteran was seen 
for complaints of her heart racing and dizziness for 1 1/2 
weeks.  The assessment was rapid heart with dizziness of 
unknown etiology.  The examination itself was within normal 
limits.  A November 1982 record reported complaints of rapid 
heartbeat and dizziness and palpation, diagnosed as rule out 
arrhythmia.  A May 1984 periodic examination was normal, with 
no complaints of vertigo or heart problems.  Thereafter, no 
complaints of vertigo are shown until May 1989, when she was 
being followed up for complaints of dizziness and clogged 
ears from 3 days earlier.  She was on antivent and Sudafed 
for "LTD" with vertigo.  The vertigo symptoms had resolved, 
but her ears were still clogged.  Thereafter, the service 
medical records are silent for any complaints of vertigo.   

Likewise, post-service records are silent for any mention of 
vertigo.  In November 2000, the veteran underwent a VA 
examination which reported her complaints of vertigo.  She 
reported a history of vertigo since the 1980's.  She 
indicated that she gets dizzy, has blurred vision and 
diminished hearing and took Meclozine.  Physical examination 
revealed her head, ears, nose and throat to be within normal 
limits, and her heart was within normal limits, with no 
gallop or murmur noted.  The impression was that there was no 
pathology to render a diagnosis.  

The service medical records, post-service medical records and 
VA examination reports reflect that the veteran receives 
ongoing treatment for migraines, for which service connection 
is in effect.  None of the records showing treatment for 
migraine complaints make any reference to vertigo.  

Medical records generated after the November 2000 examination 
are likewise silent for any complaints of, or treatment for, 
vertigo.  There were no post-service complaints of rapid 
heart rate such as had been shown in service to have been 
associated with vertigo, with a May 2002 electrocardiogram 
shown to be normal.  Likewise no post-service ear pathology 
was shown as had been associated in service with vertigo.  

The veteran testified at her June 2006 hearing that she did 
not have vertigo until she started having thyroid problems, 
which she was treated for in the service.  She testified that 
she sometimes get dizziness, vision problems and vomiting and 
must lay down.  Her witness, T.D.  testified that she also 
has migraines, but did not state whether or not he believed 
this claimed vertigo was related to her migraines.   The 
Board notes that the veteran is competent to report that on 
which she has personal knowledge, i.e., what comes to her 
through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is a lay person, and as a 
layperson, she does not have the expertise to opine regarding 
medical diagnosis or etiology.  She cannot state, with 
medical certainty, that she has a current vertigo disability.  
In the absence of evidence demonstrating that the veteran has 
the requisite training to proffer medical opinions, the 
contentions made by her are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).  In other words, the veteran may not 
self-diagnose a disease or disability.  Regarding her 
witness, although he indicated that he has 30 years of 
clinical practice, he did not specify what this practice was 
in and did not provide an opinion regarding the etiology of 
her claimed vertigo.  

A review of the evidence reflects that the vertigo that was 
treated in service was acute and transitory and resolved 
without residuals.  The report of the November 2000 VA 
examination was negative for any findings of any pathology 
that could be attributable to vertigo.  There are no 
subsequent records of medical treatment for vertigo after 
this examination.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for vertigo is not 
warranted, and there is no doubt to be resolved, as the bulk 
of the evidence is unfavorable in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for vertigo is denied.  


REMAND

The veteran is also seeking entitlement to service connection 
for IBS, hypertension, a gynecological disorder manifested as 
abnormal vaginal bleeding, and a pulmonary disorder, claimed 
as asthma or reactive airway disease.  Her service medical 
records reflect treatment for gastrointestinal problems, 
including a possible diagnosis of IBS, and post-service 
medical records suggesting a diagnosis of IBS, including the 
November 2000 VA examination which diagnosed IBS, but did not 
include a nexus opinion, nor did it appear to include a 
claims file review.  Regarding hypertension, the service 
medical records reflect diagnoses of "labile hypertension" 
as well as "borderline hypertension" with fluctuating blood 
pressure readings shown, as well as post-service records 
continuing to show a diagnosis of "borderline hypertension" 
although blood pressure readings were described as normal on 
the November 2000 VA examination, which indicated that there 
was no pathology evident to render a diagnosis.  No etiology 
opinion based on claims file review was given, and records 
subsequent to this examination give a history or diagnosis of 
hypertension.  Regarding the gynecological disorder 
manifested by heavy bleeding, the service medical records 
show that the veteran was seen for pelvic pain attributed to 
a questionable ovarian cyst in December 1979, had a cervical 
cyst shown in May 1999 and complained of some abnormal 
vaginal bleeding (clotting) in May 1999.  Post-service 
records through 2003 reflect treatment for heavy menstrual 
bleeding with a fibroid, and the November 2000 VA examination 
is noted to have diagnosed abnormal vaginal bleeding due to 
cyst.  Again this did not include an etiology opinion based 
on a claims file review, and in this instance, the 
examination was incomplete as the veteran refused a pelvic 
examination.  The service medical records also show treatment 
for respiratory problems with a questionable diagnosis of 
asthma.  Post-service treatment records revealed continued 
complaints of asthma or other respiratory complaints although 
the November 2000 VA examination, which again failed to 
include an etiology opinion based on claims file review, 
diagnosed no active disease.  Treatment records subsequent to 
this examination revealed treatment for asthma as recently as 
March 2003.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Given the fact that each of these claimed 
conditions was mentioned in the service medical records and 
the post-service evidence is suggestive of possible 
continuity of the claimed conditions, the Board finds that 
the November 2000 VA examination did not adequately address 
the nature and etiology of the claimed conditions.  
Furthermore, in the case of the claims for asthma and 
hypertension, subsequent to the November 2000 examination 
that suggested no active pathology, there have been records 
suggesting that there may be active pathology.  

Moreover in her June 2006 hearing, the veteran testified that 
she continued to have ongoing treatment for her claimed 
conditions at Bethesda Hospital in Maryland and Andrews Air 
Force base.  

As previously pointed out, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess, supra, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The VA must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra, and (2) requests or tells 
the veteran to provide any evidence in 
her possession that pertains to these 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.  

2.  The AMC should request the veteran to 
provide more information about her 
medical treatment for her claimed 
disorders and after obtaining necessary 
authorization, attempt to obtain the 
records of all treatment from Andrews Air 
Force Base, Bethesda Hospital, and/or 
private medical treatment for her claimed 
IBS, hypertension, gynocological 
disorder, and respiratory disorder from 
the time of December 2004 to the present 
time.  If the above-mentioned records are 
not available, that fact should be 
entered in the claims file.

3.  The AMC should also schedule the 
veteran for a VA gastrointestinal 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed 
irritable bowel syndrome (IBS).  The 
examination should determine whether IBS 
was caused or aggravated by active 
service.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of her 
gastrointestinal disability.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the veteran's claimed IBS (2) 
whether it is at least as likely as not 
(at least a 50 percent chance) that any 
diagnosed IBS was caused or aggravated by 
service.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  The AMC should also schedule the 
veteran for a VA cardiovascular 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed 
hypertension.  The examination should 
determine whether the veteran has a 
current diagnosis of hypertension that 
was caused or aggravated by active 
service.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of her hypertension 
disability.  

Specifically, the examiner is requested 
to provide an opinion as to (1) whether 
the veteran has a current diafnosis of 
hypertension and if so, the nature of it 
(2) whether it is at least as likely as 
not (at least a 50 percent chance) that 
any diagnosed hypertension was caused or 
aggravated by service.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

5.  The AMC should also schedule the 
veteran for a VA gynecological 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed 
abnormal vaginal bleeding.  The 
examination should determine whether the 
veteran has a disability manifested by 
abnormal vaginal bleeding that was caused 
or aggravated by active service.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
her gynecological disability.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the veteran's claimed 
gynecological condition manifested by 
abnormal bleeding (2) whether it is at 
least as likely as not (at least a 50 
percent chance) that any diagnosed 
gynecological condition manifested by 
abnormal bleeding was caused or 
aggravated by service, to include any 
problems with a suspected ovarian cyst as 
shown in the service medical records. The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  The AMC should also schedule the 
veteran for a VA respiratory disorders 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed 
asthma/reactive airway disease.  The 
examination should determine whether 
asthma/reactive airway disease was caused 
or aggravated by active service.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
her respiratory disability.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the veteran's claimed 
asthma/reactive airway disease (2) 
whether it is at least as likely as not 
(at least a 50 percent chance) that any 
diagnosed respiratory disorder was caused 
or aggravated by service.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

7.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of her claims.  38 C.F.R. § 3.655 (2005). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


